Citation Nr: 1046082	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-33 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
service-connected depressive reaction.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel









INTRODUCTION

The Veteran served on active duty from March 7, 1972, to July 21, 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the Veteran was originally represented by 
AMVETS.  The service organization withdrew their representation 
in August 2010.  The Veteran's case was certified on appeal that 
same month.

The Board wrote to the Veteran on October 13, 2010, to inform him 
in regard to his representation options.  He was informed that he 
could represent himself, appoint an accredited Veterans Service 
Organization (VSO), or appoint a private attorney or agent to be 
his representative.  The Veteran was advised that he had 30 days 
to respond.  He was also advised that, if he did not respond 
within 30 days, it would be assumed that he wanted to represent 
himself and review of his case would proceed.  

The Veteran did not respond to the letter.  Accordingly, the 
Board will proceed with its appellate review.


REMAND

The Veteran served on active duty from March 7, 1972, to July 21, 
1972.  He was discharged from service as a result of physical 
disability.  He was diagnosed with schizophrenia, latent type, 
that existed prior to service but was permanently aggravated by 
service.  He was discharged with severance pay.

The Veteran submitted his claim for VA disability compensation in 
August 1972.  The agency of original jurisdiction (AOJ) granted 
service connection for the same disability in September 1972.  
The Veteran was assigned a 50 percent disability rating.

The Veteran was afforded a VA examination in May 1973.  The 
diagnosis at that time was moderate chronic depressive reaction 
in an emotionally immature individual.

The AOJ reduced the Veteran's disability to 30 percent in May 
1973.  The Veteran's disability was then characterized as 
moderate chronic depressive reaction.  He appealed the disability 
rating.  The Board denied an increase in March 1974.

The Veteran submitted his current claim in May 2006.  He noted 
that he had been rated at the 30 percent level for many years and 
felt that he had not been receiving the correct rating.  

The Veteran submitted a statement in August 2006 noting his 
difficulties over the years and the need for family and marital 
counseling.  He also submitted statements from his spouse and 
daughter that attested to the same difficulties in dealing with 
the Veteran over the years, the counseling received, as well as 
moving out on two occasions.

The Veteran was afforded a VA examination in July 2006.  The 
diagnosis was dysthymic disorder, largely in remission.  The 
examiner provided a Global Assessment of Functioning (GAF) score 
of 77.  He also said that it was clear the Veteran had suffered 
intermittent depressive and anxiety symptoms over the past 30 
years.  He also said the Veteran had been taking paroxetine over 
the past year and had done rather well.  He said that, if 
anything, the Veteran's life was better now than it had been in 
some years by his own admission.

The Veteran identified four sources of private treatment for 
records he believed would be supportive of his claim.  One of the 
sources were contacted and said they had no records for the 
Veteran.  The Veteran contacted one of the other sources and was 
informed they had not retained his records.  In both instances, 
the treatment provided was years before his current claim.

There was a response from H. Skogstrom, M.S., a psychologist who 
had treated the Veteran in the past.  She noted that she had last 
seen the Veteran in 1997 and provided a copy of that evaluation.  
The GAF at that time was 65.

The final records were from the Veteran's primary care provider 
but were current only to 2004.  No specific psychiatric treatment 
was provided, but the Veteran's prescriptions for psychotropic 
drugs were noted.

The Veteran has maintained that his symptoms are worse than 
reflected in his VA examination and his 30 percent rating.  He 
has made repeated references to the problems in his family life 
in the prior years and the need for family and marital 
counseling.  He submitted a copy of the GAF scale with his 
substantive appeal in September 2007 and stated that he believed 
his GAF was more in line with a 51-60 score.  He also provided 
diagnostic materials for dysthymic disorder and major depression 
and highlighted different items as indicative of his current 
symptomatology.

The Board finds that, with the Veteran's reporting of increased 
symptoms and his last examination having occurred in July 2006, a 
new examination is required to assess his current level of 
disability.  The Veteran will also be afforded an opportunity to 
identify and/or provide current treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, VA 
and private, who may possess additional 
records pertinent to his depressive 
reaction.  The AOJ should attempt to obtain 
and associate with the claims folder any 
medical records identified by the Veteran 
that are not already of record.  

2.  The Veteran should be afforded a VA 
examination in order to determine the 
current manifestations of his service-
connected depressive reaction. The claims 
folder with a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.   

All necessary tests and studies, including 
appropriate psychological studies (if 
determined to be necessary by the 
examiner), should be conducted in order to 
identify and describe the symptomatology 
attributable to the Veteran's service-
connected disability.  The results of any 
testing must be included in the examination 
report.

The examiner should review the report of 
examination from July 2006, as well as the 
Veteran's statements from September 2007 
regarding his claimed symptoms and his 
belief as to his GAF score.

The report of examination should contain a 
detailed account of all manifestations of 
the disability found to be present.  The 
examiner must also comment on the extent to 
which the Veteran's disability affects 
occupational and social functioning and the 
Veteran's ability to obtain and maintain 
substantially gainful employment.  A GAF 
score should be provided along with an 
explanation of the score's meaning.  The 
report of examination must include a 
complete rationale for all opinions 
expressed.

3.  After undertaking any other development 
deemed appropriate, the AOJ should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the Veteran 
must be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the AOJ.  The Veteran has the 
right to submit additional evidence and argument on the matter 
the Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

